Judgment, Supreme Court, New York County (Jerome Marks, J.), rendered October 12, 1988, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him as a violent predicate felon to an indeterminate prison term of from six to twelve years, unanimously affirmed.
According to the People’s witnesses, defendant, on September 15, 1987, pretending to be a police officer, beckoned the complainant away from his friend, Mayhue, pointed a gun at the complainant, and stole his jewelry and wallet. At trial, defendant testified that he merely displayed a badge during a "scam” in which he obtained drugs from dealers by feigning to be a police officer.
Defense counsel cross-examined the complainant regarding his arrest on November 7th, 1987 for possession of a weapon. After the complainant denied that he took drugs that day, counsel sought to discredit this testimony by offering the complainant’s arrest photograph, in which the complainant presumably appeared to be "high.” Defendant’s interpretation of the photograph was, however, highly speculative, and in any event, the photograph was not admissible as extrinsic evidence to impeach the complainant on a collateral matter (Richardson, Evidence § 491 [Prince 10th ed]). No other argument for admission of the photograph was raised below, and accordingly, the court did not err in excluding the photograph.
Furthermore, the prosecutor’s comments on summation constituted fair comment on the evidence, and were responsive to defendant’s argument that his testimony was consistent with the testimony of the People’s witnesses. Concur—Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.